Citation Nr: 0815354	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-00 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
service-connected compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran had active service from February 1968 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 determination by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The veteran was incarcerated from August [redacted], 2001, to 
July [redacted], 2002, following a felony conviction.

2.  VA was advised of the veteran's incarceration based on 
his felony conviction, by the Texas Prison System, and VA 
advised the veteran of its proposal to reduce the payment of 
benefits.

3.  VA failed to act in a timely manner in such a way so as 
to avoid the creation of the overpayment of disability 
compensation.

4.  An overpayment of VA benefits in the amount of $21,207.19 
was not due to the veteran's fraud, misrepresentation or bad 
faith.

5.  The creation of the debt was due equally to the fault of 
VA and to the fault of the veteran.

6.  Recovery of the overpayment of VA compensation benefits 
in the calculated amount of $10,603.60, would be against the 
principles of equity and good conscience.

7.  The veteran received an overpayment of disability 
compensation to which he was not entitled to receive; 
recovery of the overpayment in the amount of $10,603.60 would 
not be against the principles of equity and good conscience.





CONCLUSION OF LAW

An overpayment of VA disability compensation in the amount of 
$10,603.60, was the result of VA error and, as a result, not 
properly created or chargeable to the veteran's account.  38 
U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Any person entitled to compensation who is incarcerated in a 
Federal, State, or local penal institution for a period in 
excess of sixty days for conviction of a felony shall not be 
paid such compensation for the period beginning on the sixty-
first day of such incarceration and ending on the day such 
incarceration ends, in an amount that exceeds 10 percent.  38 
U.S.C.A. § 5312.

When there has been no previous determination by the RO that 
there was willful intention on the appellant's part to commit 
fraud, misrepresentation, or exercise bad faith in the 
creation of the overpayment at issue, it must then be 
determined whether the evidence establishes that recovery of 
the indebtedness would be against equity and good conscience, 
in which case recovery of that payment may be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a), 1.965.

The appellant has requested waiver of the collection of an 
overpayment of VA service connected compensation benefits in 
the calculated amount of $21,207.19.  The evidence of record 
reflects that the veteran has a total disability rating based 
on individual unemployability due to a service-connected 
disability, effective May 4, 1973.  

A January 30, 2002 VA Report of Contact reflects that the 
veteran's file was pulled for a congressional inquiry 
pertaining to child support arrears and garnishment of funds.  
Such review resulted in learning from the Texas Prison System 
that the veteran was incarcerated for a felony effective 
August [redacted], 2001, and would be released on July [redacted], 2002.  On 
January 30, 2002, VA sent a letter to the veteran indicating 
that due to his imprisonment, his monthly VA benefits would 
be reduced from $2,025.00 to $101.00, effective October 28, 
2001, and from $2,263.00 to $103.00, effective December 1, 
2001.  He was notified that such adjustment would result in 
an overpayment.  

Per a March 2004 letter from VA, the January 2002 proposal 
for reduction of the veteran's monthly benefits was 
acknowledged, but it was indicated that the action was never 
taken and that VA was working on his incarceration 
adjustment.  It was reiterated that his monthly VA benefits 
would be reduced from $2,025.00 to $101.00 effective October 
28, 2001, and from $2,263.00 to $103.00, effective December 
1, 2001, until his release from incarceration on July [redacted], 
2002.  A July 2004 letter from VA notified the veteran that 
his compensation benefits had been reduced due to his 
incarceration, and that such reduction would result in an 
overpayment of benefits.  A July 2004 amended disability 
compensation award reflects that his compensation benefits 
were reinstated in the amount of $2263.00, effective July [redacted], 
2002; in the amount of $2294.00, effective December 1, 2002; 
and, in the amount of $2342.00, effective December 1, 2003.

In August 2004, the veteran requested waiver of the 
overpayment of benefits on the basis that although VA 
notified the veteran in January 2002 that his benefits were 
going to be reduced, such reduction did not occur until July 
2004.  Thus, upon release from prison, he used the money for 
expenses, not realizing that a reduction had yet to take 
effect.  Such request for a waiver of overpayment was denied 
in a February 2005 determination.

In support of his claim for a waiver of overpayment, the 
veteran submitted a Financial Status Report completed in 
September 2004.  He reported $2342.00 of monthly income, 
solely VA benefits, and reported $500.00 in child support, 
and $1740.96 in total monthly expenses.  He reported that his 
mother was his dependent.  It appears that at the time of the 
filing, his child was over 18 years old; however, the veteran 
owed child support payment arrears.  He reported net monthly 
income less expenses of $101.04.  He also reported paying 
$863.56 towards debts.  

He completed another Financial Status Report in May 2005.  He 
reported $2404.00 of monthly income, solely VA benefits, and 
reported $500.00 in child support, and $1790.99 in total 
monthly expenses.  He reported that his mother was his 
dependent.  He reported net monthly income less expenses of 
$113.01.  He also reported paying $1012.99 towards debts.

The Court of Appeals for Veterans Claims has held that before 
a request for waiver of recovery of an overpayment can be 
adjudicated, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991).

In the present case, there is no question that the 
establishment of an overpayment was correct inasmuch as the 
law is explicit in requiring that compensation be reduced to 
the 10 percent rate when a payee is incarcerated for more 
than 60 days.  The veteran does not contend otherwise.  He 
has offered no arguments to the effect that he was entitled 
under the law to continued receipt of compensation at the 100 
percent rate during his stay at the correctional facility.  
The crux of the veteran's argument is that although he was 
notified of a reduction in January 2002, such reduction did 
not go into effect until over two years later subsequent to 
his release from prison.  

In February 2005, VA made a specific determination that there 
was no fraud, misrepresentation, or bad faith on the 
veteran's part with respect to the creation of the 
overpayment at issue.  Although VA determined that there was 
no fraud, misrepresentation, or bad faith on the veteran's 
part with respect to the creation of the overpayment at 
issue, it was determined that recovery of the overpayment of 
VA compensation benefits would not be against equity and good 
conscience.  In cases where there is no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue, and, 
therefore, waiver is not precluded pursuant to 38 U.S.C.A. § 
5302(a), in order to dispose of the matter on appeal, the 
Board must determine whether recovery of the indebtedness 
would be against equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§§ 1.963(a), 1.965(a).  

The pertinent regulation in this case provides that the 
standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a).  
The elements of equity and good conscience are as follows:  
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  In the evaluation of 
whether equity and good conscience necessitate a favorable 
waiver decision, the Board must consider all of the 
specifically enumerated elements applicable to a particular 
case.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  Initially, the Board 
notes that VA received notice of the veteran's incarceration 
on January 30, 2002, thus approximately five months after his 
imprisonment, and only upon review of the file due to an 
unrelated matter.  Thus, the veteran did not notify VA of 
such incarceration.  Upon notice, VA promptly notified the 
veteran on January 30, 2002 of the proposal to reduce his 
benefits, and notified him that an overpayment would be 
created.  Thus, VA was on notice as of January 2002, that the 
veteran's compensation should be reduced as a result of his 
incarceration, and VA should have reduced his compensation 
effective the date of the last payment prior to that date.  

It is not clear from the record why VA waited approximately 
two and half years (July [redacted], 2004) after being notified of 
the veteran's incarceration, and approximately two years 
after the veteran's release from incarceration (July [redacted], 
2002), to enact the proposed reduction of benefits.  While VA 
was not notified of the veteran's incarceration until 
approximately five months after he began his jail time, it is 
clear that VA compounded the overpayment of the veteran's VA 
compensation benefits by failing to adjust his compensation 
award so as to avoid the creation of an overpayment of 
disability compensation.  The Board finds that it would be 
against equity and good conscience to require that the 
veteran repay the entirety of the amount of overpayment.  
However, the Board finds that the veteran is also equally at 
fault in the creation of the overpayment.  VA did not receive 
notice of the veteran's incarceration until five months into 
his period of confinement, and this notice did not come from 
the veteran.  In addition to the foregoing, the veteran knew 
or should have known that he was not entitled to all of his 
compensation benefits since he was notified in January 2002 
that such benefits would be reduced.  Jordan v. Brown, 10 
Vet. App. 171 (1997) (Where widow was in receipt of DIC 
information which plainly instructed that remarriage would 
preclude additional compensation, and that any payment checks 
received subsequent to a remarriage were to be returned to VA 
with a statement showing the date of the remarriage, VA's 
apparent constructive notice of her remarriage did not excuse 
her continued acceptance of DIC payments even though she 
stated she had not read the notice).

Given that both VA and the veteran are equally at fault in 
creating the overpayment, the Board has determined that the 
veteran is entitled to a partial waiver of recovery of 
overpayment of disability compensation.  The Board has 
determined that only a partial waiver, in the amount of 
$10,603.60, is warranted.  

It is noted that in regard to whether collection would defeat 
the purpose of the benefit and whether failure to collect 
would cause unjust enrichment to the debtor, the Board notes 
that the veteran received benefits he was not entitled to 
receive or in excess of what he was entitled to receive.  As 
noted, the veteran was put on notice in January 2002 that he 
was not entitled to his compensation benefits during his 
incarceration.  Thus, recoupment of those benefits does not 
defeat the purpose of the benefit because under the law the 
veteran was not eligible to receive such benefits.  A failure 
to recoup the benefits would cause unjust enrichment to the 
debtor for the same reason.  

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  As noted, the veteran is in receipt of a total 
disability rating due to service-connected disabilities; 
thus, it has been determined that he is unable to follow a 
substantial gainful occupation due to his service-connected 
disabilities.  The Financial Status Reports received in 
September 2004 and May 2005 showed that his VA disability 
check amounted to his only monthly income.  As detailed, he 
reported monthly income of $2342 in September 2004, and 
$1740.96 in monthly expenses and $500 for a child support 
payment.  In May 2005, he reported $2404 monthly income, and 
$1790.99 in total monthly expenses and $500 for a child 
support payment.  Thus both financial reports reflect that 
the veteran's monthly income exceeded his monthly expenses, 
albeit by a small amount.  The Board acknowledges that the 
veteran was also reportedly paying over $800 towards debts in 
September 2004, and paying over $1000 towards debts in May 
2005.  Nonetheless, debts to the government are expected to 
be accorded the same preference as other debts.  More 
importantly, there is no evidence of record indicating that 
repayment of the overpayment amount would deprive the veteran 
of any "basic necessities."  See 38 C.F.R. § 1.965 (a)(3).    

There is also no evidence showing that the veteran has 
changed position to his detriment due to his reliance upon 
the receipt of VA benefits.  38 C.F.R. § 1.965(a)(6).

In summary, the Board finds that a complete waiver of the 
overpayment amount would result in an unjust enrichment to 
the veteran in that he did receive benefits to which he was 
not entitled due to his incarceration.  Only a partial 
waiver, in the amount of $10,603.60, is warranted in light of 
the fact that VA did not receive notice of his incarceration 
until approximately five months after the date of such 
incarceration and such notice was solely due to VA review, 
not notice from the veteran.  Further, the veteran knew or 
should have known that the payments thereafter were erroneous 
via the January 2002 proposed reduction notice, and that he 
was unjustly enriched with such compensation during his 
incarceration.  See Jordan, supra (holding that sole 
administrative error is not present if the payee knew, or 
should have known, that the payments were erroneous).  The 
failure to make restitution in this regard would result in 
unfair gain to the veteran.  

Thus, the appeal of entitlement to a waiver of the recovery 
an overpayment in the amount of $10,603.60, is granted to 
this extent only.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a), redefined VA's duties to notify and 
assist a claimant in the development of a claim.  However, 
the notice provisions of the VCAA are inapplicable to waiver 
claims.  Barger v. Principi, 16 Vet. App. 132 (2002). 



ORDER

Entitlement to a waiver of recovery of overpayment of 
disability compensation in the amount of $10,603.60 is 
granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


